                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DEREK TATE,
                                  11                                                      Case No. 20-09476 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER STRIKING NON-
Northern District of California




                                                                                          COGNIZABLE CLAIMS; OF
 United States District Court




                                  13             v.                                       SERVICE; DIRECTING
                                                                                          DEFENDANT TO FILE
                                  14                                                      DISPOSITIVE MOTION OR
                                         D. DELGADILLO, et al.,                           NOTICE REGARDING SUCH
                                  15                                                      MOTION; INSTRUCTIONS TO
                                                      Defendants.                         CLERK
                                  16

                                  17

                                  18
                                              Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19
                                       U.S.C. § 1983 against a correctional officer at Salinas Valley State Prison (“SVSP”) and
                                  20
                                       two inmates. Dkt. No. 1 at 2. The Court dismissed the complaint with leave to amend for
                                  21
                                       Plaintiff to attempt to correct deficiencies with respect to an equal protection claim. Dkt.
                                  22
                                       No. 9 at 3-4. The claims against the two inmates were dismissed. Id. at 4. In the
                                  23
                                       alternative, Plaintiff was advised that he could file notice that he wishes to proceed on the
                                  24
                                       cognizable First Amendment and Eighth Amendment claims against Defendant Delgadillo
                                  25
                                       and strike all other claims from the complaint. Id. at 5. Plaintiff has filed notice that he
                                  26
                                       wishes to pursue this latter course. Dkt. No. 13. Accordingly, this matter shall proceed
                                  27
                                       solely on the two cognizable claims against Defendant Delgadillo, and all other claims
                                  28
                                   1   shall be stricken from the complaint.
                                   2

                                   3                                           DISCUSSION
                                   4   A.     Standard of Review
                                   5          A federal court must conduct a preliminary screening in any case in which a
                                   6   prisoner seeks redress from a governmental entity or officer or employee of a
                                   7   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   8   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   9   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  10   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                  11   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  14   violated, and (2) that the alleged violation was committed by a person acting under the
                                  15   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  16   B.     Plaintiff’s Claims
                                  17          Plaintiff claims that he was attacked on July 10, 2017, by Inmates Armando C. and
                                  18   Overstreet, and again on July 11, 2017, by another unnamed inmate. Dkt. No. 1 at 11, 14.
                                  19   Plaintiff claims these attacks were motivated by his filing inmate appeals against staff and
                                  20   inmates. Id. at 14. Thereafter, Plaintiff refused to exit his cell for any reason. Id. Then on
                                  21   August 9, 2017, Armando C. and Overstreet came to the front of Plaintiff’s cell to taunt
                                  22   and harass him. Id. Defendant Correctional Officer D. Delgadillo works in the control
                                  23   booth for the Third Watch, Enhanced Outpatient B Facility at SVSP. Id. at 4. Defendant
                                  24   Delgadillo spoke to the two inmates from the control booth window. Id. at 15. Plaintiff
                                  25   claims the two inmates then left only to return about 40 minutes later with a Folgers coffee
                                  26   cannister full of urine and feces. Id. at 16, 36. Plaintiff claims Defendant Delgadillo
                                  27   opened Plaintiff’s cell door to give the inmates the opportunity to throw the container into
                                  28                                                 2
                                   1   Plaintiff’s cell, splattering the contents inside the cell. Id. at 16-17. After the attack,
                                   2   Plaintiff began to experience chest pains and shortness of breath due to the overwhelming
                                   3   stench and required medical attention. Id. at 24-25.
                                   4          Plaintiff claims Defendant Delgadillo conspired with the inmates to injure Plaintiff
                                   5   in retaliation for filing inmate appeals, violating his First Amendment rights. Id. at 26.
                                   6   Plaintiff also claims Defendant Delgadillo violated the Eighth Amendment by failing to
                                   7   protect him from the attack by Inmates Armando C. and Overstreet. Id. at 34. The Court
                                   8   finds Plaintiff’s allegations are sufficient to state a First Amendment retaliation claim, see
                                   9   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005), and an Eighth Amendment
                                  10   failure to protect claim, see Farmer v. Brennan, 511 U.S. 825, 832-33 (1994); Hearns v.
                                  11   Terhune, 413 F.3d 1036, 1040, 1041-42 (9th Cir. 2005), against Defendant Delgadillo.
                                  12          In accordance with Plaintiff’s wishes, all other claims are stricken from the
Northern District of California
 United States District Court




                                  13   complaint. Dkt. No. 13.
                                  14

                                  15                                          CONCLUSION
                                  16          For the foregoing reasons, the Court orders as follows:
                                  17          1.     This action shall proceed on the First and Eighth Amendment claims against
                                  18   Correctional Officer D. Delgadillo. All other claims and defendants are stricken from the
                                  19   complaint.
                                  20          2.     The following defendant at SVSP shall be served:
                                  21                 a.      Correctional Officer D. Delgadillo
                                  22          Service on the listed defendant(s) shall proceed under the California Department of
                                  23   Corrections and Rehabilitation’s (CDCR) e-service program for civil rights cases from
                                  24   prisoners in CDCR custody. In accordance with the program, the clerk is directed to serve
                                  25   on CDCR via email the following documents: the operative complaint and any attachments
                                  26   thereto, (Dkt. No. 1), this order of service, a CDCR Report of E-Service Waiver form and
                                  27   a summons. The clerk also shall serve a copy of this order on the plaintiff.
                                  28                                                   3
                                   1          No later than 40 days after service of this order via email on CDCR, CDCR shall
                                   2   provide the court a completed CDCR Report of E-Service Waiver advising the court
                                   3   which defendant(s) listed in this order will be waiving service of process without the need
                                   4   for service by the United States Marshal Service (USMS) and which defendant(s) decline
                                   5   to waive service or could not be reached. CDCR also shall provide a copy of the CDCR
                                   6   Report of E-Service Waiver to the California Attorney General’s Office which, within 21
                                   7   days, shall file with the court a waiver of service of process for the defendant(s) who are
                                   8   waiving service.
                                   9          Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for
                                  10   each defendant who has not waived service according to the CDCR Report of E-Service
                                  11   Waiver a USM-205 Form. The clerk shall provide to the USMS the completed USM-205
                                  12   forms and copies of this order, the summons and the operative complaint for service upon
Northern District of California
 United States District Court




                                  13   each defendant who has not waived service. The clerk also shall provide to the USMS a
                                  14   copy of the CDCR Report of E-Service Waiver.
                                  15          3.     No later than ninety-one (91) days from the date this order is filed,
                                  16   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  17   respect to the claims in the complaint found to be cognizable above.
                                  18                 a.     Any motion for summary judgment shall be supported by adequate
                                  19   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  20   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  21   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  22   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  23   Court prior to the date the summary judgment motion is due.
                                  24                 b.     In the event Defendants file a motion for summary judgment, the
                                  25   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  26   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  27   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  28                                                 4
                                   1          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                   2   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                   3   motion is filed.
                                   4          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                   5   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                   6   must come forward with evidence showing triable issues of material fact on every essential
                                   7   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                   8   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                   9   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  10   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  11   F.3d 651, 653 (9th Cir. 1994).
                                  12          5.      Defendants shall file a reply brief no later than fourteen (14) days after
Northern District of California
 United States District Court




                                  13   Plaintiff’s opposition is filed.
                                  14          6.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  15   No hearing will be held on the motion unless the Court so orders at a later date.
                                  16          7.      All communications by the Plaintiff with the Court must be served on
                                  17   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  18   copy of the document to Defendants or Defendants’ counsel.
                                  19          8.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  20   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  21   Rule 16-1 is required before the parties may conduct discovery.
                                  22          9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  23   court informed of any change of address and must comply with the court’s orders in a
                                  24   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  25   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  26          10.     Extensions of time must be filed no later than the deadline sought to be
                                  27   extended and must be accompanied by a showing of good cause.
                                  28                                                   5
                                   1            IT IS SO ORDERED.
                                   2   Dated: _____________________
                                                May 19, 2021                            ________________________
                                                                                        EDWARD J. DAVILA
                                   3
                                                                                        United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23   Order of Partial Dism and of Service
                                       PRO-SE\EJD\CR.20\09475Wilson_svc&part.dism

                                  24

                                  25

                                  26

                                  27

                                  28                                                6
